Opinion filed July 3, 2014




                                             In The


           Eleventh Court of Appeals
                                          ___________

                                   No. 11-12-00361-CR
                                          ___________

               GERTRUDEZ MORALES LOPEZ, Appellant
                                                V.
                        THE STATE OF TEXAS, Appellee


                        On Appeal from the 35th District Court
                                Brown County, Texas
                           Trial Court Cause No. CR16889


                         MEMORANDUM OPINION
       Gertrudez Morales Lopez,1 Appellant, has filed a motion to dismiss his
appeal. In the motion, Appellant “respectfully moves this Court to withdraw
appellant’s notice of appeal and dismiss this appeal.” The motion is electronically
signed by both Appellant and his counsel in accordance with TEX. R. APP. P. 42.2
and TEX. R. APP. P. 9.1(c).

       1
          We note that some of the documents in the record and the signature on the motion to dismiss
indicate that Appellant’s first name is spelled “Gertrudiz.”
      The motion is granted, and the appeal is dismissed.


                                                  PER CURIAM


July 3, 2014
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                        2